UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :            03/16/2020
EVELINA CALCANO,                                              :
                                             Plaintiff,       :
                                                              :   19 Civ. 11386 (LGS)
                           -against-                          :
                                                              :         ORDER
ALAMO DRAFTHOUSE CINEMAS, LLC.,                               :
                                             Defendant. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for March 19, 2020;

        WHEREAS, the parties requested that the Court stay discovery pending resolution of

Defendant’s proposed motion to dismiss. No other significant issues were raised in the parties’

joint letter or proposed case management plan; it is hereby

        ORDERED that the March 19, 2020, initial pretrial conference is CANCELLED. If the

parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. The parties’ request to appear at the conference

telephonically is denied as moot. It is further

        ORDERED that, by March 19, 2020, the parties shall file a joint letter proposing a

briefing schedule for Defendant’s motion to dismiss. It is further

        ORDERED that the parties’ request to stay discovery pending resolution of Defendant’s

motion to dismiss is DENIED. The case management plan and scheduling order will issue in a

separate order. The parties’ attention is particularly directed to the provisions for periodic status

letters, and the need for a pre-motion letter to avoid cancellation of the final conference and

setting of a trial date. It is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge or mediation in the
Court’s mediation program, they shall file a joint letter on ECF requesting a referral.

       The parties did not justify the extended discovery periods in their submitted proposed

case management plan and scheduling order. The parties should be aware that the Court does

not extend the deadlines for fact and expert discovery absent compelling circumstances.

Dated: March 16, 2020
       New York, New York




                                                 2
